Exhibit 10.42

Compensatory Arrangements with Non-Employee Directors

Each director who is not an employee of Lifeline Systems, Inc. (the “Company”)
receives (i) an annual retainer of $12,000, (ii) a fee equal to $1,000 for each
Board meeting that the non-employee director attends (either in person or by
telephone) and (iii) $500 for each Committee meeting that the non-employee
director attends (either in person or by telephone), although no additional fee
is paid for attendance at a Committee meeting that is on the same day as a Board
meeting. The Chairman of the Board also receives an annual fee of $12,500 and
the Chairmen of the Audit and Compensation Committees each receive an annual fee
of $3,500.

In addition, the Company’s 2000 Stock Incentive Plan provides that, on the sixth
business day of each calendar year, each non-employee director will receive a
stock option to purchase 10,000 shares of Common Stock at an exercise price
equal to the fair market value of the Company’s Common Stock on the date of
grant. Such options vest in sixteen equal quarterly installments beginning on
the three-month anniversary of the date of grant.

The Company also reimburses its non-employee directors for reasonable
out-of-pocket expenses incurred in attending Board or Committee meetings.